    Case 4:20-cv-00111-ALM-CAN Document 28 Filed 03/22/21 Page 1 of 1 PageID #: 194




                                 United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

      SANTE SANTHANAM CHARY                           §
                                                      §   Civil Action No. 4:20-CV-111
      v.                                              §   (Judge Mazzant/Judge Nowak)
                                                      §
      CENTRAL MORTGAGE COMPANY                        §

                      MEMORANDUM ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

            Came on for consideration the report of the United States Magistrate Judge in this action,

     this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

     On February 25, 2021, the report of the Magistrate Judge (Dkt. #27) was entered containing

     proposed findings of fact and recommendations that Defendant [Arvest] Central Mortgage

     Company’s Motion for Summary Judgment (Dkt. #26) be granted.

            Having received the report of the United States Magistrate Judge, and no objections thereto

     having been timely filed, the Court is of the opinion that the findings and conclusions of the

     Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

     conclusions of the Court.

.           It is therefore ORDERED that Defendant [Arvest] Central Mortgage Company’s Motion

     for Summary Judgment (Dkt. #26) is GRANTED. Plaintiff Sante Santhanam Chary’s claims are

     DISMISSED WITH PREJUDICE.

            IT IS SO ORDERED.
            SIGNED this 22nd day of March, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
